Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about January 22, 1998, which, upon a finding of permanent neglect, terminated respondent father’s parental rights and awarded custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The agency established by clear and convincing evidence that although it exerted diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]), which efforts included the development of a plan addressing the primary obstacles to family reunification, among which were alcoholism, domestic violence and sexual abuse, respondent failed to follow through on the agency’s treatment recommendations and, in so doing, failed to plan for the future of the subject child (see, Matter of Gregory B., 74 NY2d 77, 86-87; Matter of Matthew O., 236 AD2d 299; Matter of William J., 228 AD2d 315). At the dispositional hearing, petitioner established that termination of respondent’s parental rights for the purpose of adoption was in the child’s best interests.
We have examined respondent’s remaining contentions and find them to be unavailing. Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.